                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


GERRAN DASHAWN MCLAURIN,

            Petitioner,                     CASE NO. 2:17-11737
      v.                                    HON. GEORGE CARAM STEEH

JOHN DAVIDS,1

         Respondent.
____________________________/

   OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
  HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
   APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

      Gerran Dashawn McLaurin, (“petitioner”), incarcerated at the Ionia

Correctional Facility in Ionia, Michigan, seeks the issuance of a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application,

petitioner challenges his conviction for carjacking, M.C.L.A. § 750.529a;

possession of a firearm during the commission of a felony (felony-firearm),

M.C.L.A. § 750.227b; assault with intent to do great bodily harm less than

murder, M.C.L.A. § 750.84; and third-degree fleeing or eluding a police




      1
        The Court amends the caption to reflect the current warden of
petitioner’s incarceration.
                                      -1-
officer, M.C.L.A. § 257.602a(3)(a). For the reasons stated below, the

application for a writ of habeas corpus is DENIED WITH PREJUDICE.

I. BACKGROUND

      Petitioner was convicted following a jury trial in the Wayne County

Circuit Court.

      On August 20, 2014, Raymond Schultz locked his 2011 Chevrolet

Equinox and was walking towards a party store on E. Jefferson when he

heard a male voice and felt a tug on his shirt. As he turned around, his

assailant put a gun in his face and said, “This is a real gun. This is a

carjacking. Give me the keys.” Schultz struggled with his assailant and

sustained a gunshot wound in the left buttock area. When his assailant

aimed the gun at his face, Schultz threw the keys to his assailant and fell to

the ground. The assailant then drove off with the Equinox. (T. 12/9/2014,

pp. 33-40). Schultz was taken to Detroit Receiving Hospital where he was

classified as “level one,” which is code for “potential for immediate threat to

life or limb” due to the proximity of the wound to his pelvis and abdomen.

(Id., p. 23).

      Cheryl Harrison testified that she was in the parking lot with her

boyfriend during the carjacking. They observed the incident and came to


                                      -2-
Schultz’s aid, waiting for help to arrive. (T. 12/8/2014, pp. 234, 237; T.

12/9/2014, pp. 15, 41).

      Officer Kevin Briggs of the Detroit Police Department testified that

later that day they observed an individual driving a burgundy Equinox in

reverse and at a high rate of speed, going through stop signs and over a

curb. The Equinox then went forward and was pursued by Officer Briggs

who testified that he looked directly at petitioner, as petitioner drove the

vehicle. The passenger-side tire flew off when the Equinox hit the curb, but

petitioner continued to drive on three wheels until the airbags deployed,

when petitioner hit another curb. When petitioner ditched the vehicle,

Officer Briggs pursued petitioner on foot and quickly apprehended him. (T.

12/9/2014, pp. 92-99).

      A line-up was conducted the next day. Schultz (the victim) narrowed

down the line-up to two suspects, one of which was petitioner. During the

line-up, petitioner was laughing and looking down so as to avoid being

recognized by Schultz. (Id., pp. 44, 54-57, 154). Harrison and Saunders,

who both watched the incident, immediately identified petitioner as the

assailant during the live line-up which took place on August 21, the day

after the carjacking. Harrison was “a hundred percent sure.” (T. 12/8/2014,


                                      -3-
pp. 226-228). Petitioner was represented by counsel at the time of the line-

up. (T. 12/9/2014, pp. 151-152).

     Petitioner’s conviction was affirmed. People v. McLaurin, No. 325780,

2016 WL 3639898 (Mich. Ct. App. July 7, 2016) lv. den. 500 Mich. 947, 890

N.W.2d 672 (2017).

     Petitioner seeks a writ of habeas corpus on the following grounds:

     I.     Mr. McLaurin is entitled to a new trial for a violation of
            his right to counsel under US Const, AMS VI, XIV and
            Const 1963, Art 1, § 20, where a breakdown in the
            relationship with counsel necessitated that substitute
            counsel be appointed.

     II.    Mr. McLaurin was denied his rights to effective
            assistance of counsel under US Const, AMS VI, XIV
            and Const 1963 Art 1, § 20 by trial counsel’s failure to
            call an expert witness to explain the unreliability of
            eyewitness testimony.

     III.   Defendant was denied his due process right to a fair
            trial when the results of a constitutionally improper
            and highly suggestive out-of-court identification
            procedure employed by the police was introduced at
            trial and trial counsel proved ineffective when he
            failed to move the out-of-court identification be
            excluded from evidence. US Const, AMS V, VI, XIV;
            Const 1963, Art 1, § 20; Art 1, § 17.

II. STANDARD OF REVIEW

     28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of review

                                       -4-
for habeas cases:

      An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the
      merits in State court proceedings unless the adjudication of the
      claim–

            (1) resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or

            (2) resulted in a decision that was based on an
            unreasonable determination of the facts in light of the
            evidence presented in the State court proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case

differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law




                                      -5-
erroneously or incorrectly.” Id. at 410-11.

      “[A] state court’s determination that a claim lacks merit precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

Therefore, in order to obtain habeas relief in federal court, a state prisoner

is required to show that the state court’s rejection of his claim “was so

lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington, 562 U.S. at 103. A habeas petitioner should

be denied relief as long as it is within the “realm of possibility” that

fairminded jurists could find the state court decision to be reasonable. See

Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

      The Court notes that the Michigan Court of Appeals reviewed and

rejected petitioner’s third claim under a plain error standard because he

failed to preserve the issue as a constitutional claim at the trial court level.

The AEDPA deference applies to any underlying plain-error analysis of a

procedurally defaulted claim. See Stewart v. Trierweiler, 867 F.3d 633, 638




                                        -6-
(6th Cir. 2017); cert. den. 138 S. Ct. 1998 (2018).2

III. DISCUSSION

      A. Claim # 1. The counsel of choice claim.

      Petitioner first argues that his right to counsel of choice was violated

when the judge denied his motion to substitute counsel three days before

trial. Petitioner brought his motion on December 5, 2014, which was three

days before the first day of trial.

      The Michigan Court of Appeals rejected petitioner’s claim as follows:

      The trial court previously appointed substitute defense counsel in
      October 2014. At a final pretrial conference on Friday, December
      5, 2014, three days before trial was scheduled to begin,
      defendant’s second appointed counsel informed the trial court of
      his belief that defendant lacked confidence in him, in part because
      of counsel’s inability to arrange a plea offer that was acceptable
      to defendant. Defendant stated:

      I asked him and my last attorney numerous times to fill out
      motions for me that ... haven’t got [sic] done. And I asked them
      things about my case that they haven’t or couldn’t tell me about
      ....

      Neither one of them feels like they can fight for my life. This is my

      2
        Respondent urges this Court to deny petitioner’s third claim on the ground that it
is procedurally defaulted because petitioner failed to object at trial. Petitioner argues
that counsel was ineffective for failing to object. Ineffective assistance of counsel may
establish cause for procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-52
(2000). Given that the cause and prejudice inquiry for the procedural default issue
merges with an analysis of the merits of petitioner’s defaulted claims, it would be easier
to consider the merits of these claims. See Cameron v. Birkett, 348 F. Supp. 2d 825,
836 (E.D. Mich. 2004).

                                           -7-
      life on the line and I feel that they [are] not fighting for me. And I
      need somebody that ... I feel like they can fight for my life like it’s
      theirs on the line.

The trial court denied the motion for substitute counsel, stating:

      I would indicate ... that this is your second request for an attorney.
      There is in the court file a written request that you gave me
      sometime ago during the pendency of this case before this Court
      in which you indicated that your prior counsel ... did not have, in
      your words, the heart in representing you in your case.

      You indicated that she was not taking your case seriously, that
      she was not working with you and that she was working against
      you. That’s a letter that you had written to me sometime ago
      during this case.

      Based on that representation, you were brought before the Court.
      I heard your arguments, which were consistent with your letter
      and very similar to what I’ve just heard today. And although
      probably not required, I gave you the benefit of the doubt and I
      appointed you new counsel—Mr. Brown, very experienced
      attorney here before this Court. And ... when I did that, I told you
      that it was likely to be the only appointment I would make, and
      that this was not going to be a revolving door of attorneys
      requested by you. And I believe you agreed on the record.

      Having said that, we were here earlier this week at which time, ...
      this issue was addressed with regard to what the plea offer was
      or was not and there was some dispute about or some
      misunderstanding about what the offer was. And I specifically
      recall you indicating is there a way we can push this back,
      meaning is there a way we can push this trial back. And I believe
      either your counsel or myself said no that’s not gonna happen.

      It’s interesting that only a couple days after that and you have not
      gotten a more favorable offer here, that ... now ... there has been
      in the last couple days a breakdown sufficient that you’re asking

                                        -8-
     for a new attorney. ... [S]o just factually I think that that needs to
     be clear.

     And the only thing I’ve heard in terms of the basis for that is
     essentially the same argument that you had made about your
     prior counsel; that essentially you don’t think that the attorney has
     your best interest at mind, in heart because they’re doing what
     any good attorney would do is trying to get you the most options
     available to you.

     Certainly you have the right to a trial, which I’m sure you’re going
     to be exercising, but the alternative is to make sure that you have
     an informed decision made. And the way you get an informed
     decision is finding out the pros and cons of going to trial, which
     Mr. Brown has provided to you, and then compare that with the
     best offer you can get from the prosecution, which Mr. Brown has
     worked hard to obtain, including speaking to the prosecution’s
     supervisor.

     ***

     Here, I’ve heard argument that simply you don’t think Mr. Brown
     has your best interests at ... heart, because he’s tried to get you
     the best possible plea offer available.

     Now it’s your decision whether to accept the plea or not, but Mr.
     Brown, like any good attorney, is gonna try to give you the best
     options .... And he’s worked hard to give you those options, but
     apparently ... you think he does not have your best interest at
     heart because he must think you’re guilty because he’s trying to
     get you a good deal from the prosecution ....

     The record amply supports the trial court’s conclusion that defendant

failed to demonstrate good cause for a second substitution of trial counsel.

Defendant made only general complaints that defense counsel was


                                      -9-
unprepared for trial and failed to communicate with defendant. Defendant

offered nothing to substantiate that he and defense counsel had a

legitimate difference of opinion regarding any specific fundamental trial

tactic, or that defense counsel otherwise performed inadequately, lacked in

diligence, or exhibited disinterest in his case.

      The record also amply supports the trial court’s implicit conclusion

that defendant’s second substitution of counsel, only three days before

trial, would unreasonably disrupt the judicial process. As the trial court

found, defendant made some of the same arguments in support of his

motion to substitute his first defense counsel, and defendant also had

recently mentioned a trial adjournment.

      Accordingly, the trial court did not abuse its discretion in denying

defendant’s second request for substitute counsel. McLaurin, 2016 WL

3639898, at *1–3 (internal citations omitted).

      The Sixth Amendment right to the assistance of counsel does not

guarantee a criminal defendant that he will be represented by a particular

attorney. Serra v. Michigan Department of Corrections, 4 F.3d 1348, 1351

(6th Cir. 1993)(citing Caplin & Drysdale v. United States, 491 U.S. 617, 624

(1989)). A criminal defendant who has the desire and the financial means


                                      -10-
to retain his own counsel “should be afforded a fair opportunity to secure

counsel of his own choice.” Id. (quoting Powell v. Alabama, 287 U.S. 45, 53

(1932)). Indeed, “[t]he Sixth Amendment guarantees the defendant the

right to be represented by an otherwise qualified attorney whom that

defendant can afford to hire, or who is willing to represent the defendant

even though he is without funds.” U.S. v. Gonzalez-Lopez, 548 U.S. 140,

144 (2006)(quoting Caplin & Drysdale, 491 U.S. at 624-25). However,

while a criminal defendant who can afford his own attorney has a right to a

chosen attorney, that right is a qualified right. Serra, 4 F.3d at 1348 (citing

to Wheat v. United States, 486 U.S. 153, 159 (1988)). Stated differently,

the right to counsel of one’s own choice is not absolute. See Wilson v.

Mintzes, 761 F.2d 275, 280 (6th Cir. 1985). “Although a criminal defendant

is entitled to a reasonable opportunity to obtain counsel of his choice, the

exercise of this right must be balanced against the court’s authority to

control its docket.” Lockett v. Arn, 740 F.2d 407, 413 (6th Cir. 1984); see

also Gonzalez-Lopez, 548 U.S. at 151-52) (“Nothing we have said today

casts any doubt or places any qualification upon our previous holdings that

limit the right to counsel of choice and recognize the authority of trial courts

to establish criteria for admitting lawyers to argue before them...We have


                                      -11-
recognized a trial court’s wide latitude in balancing the right to counsel of

choice against the needs of fairness, and against the demands of its

calendar.”)(internal citations omitted). Finally, the right to counsel of choice

may not be used to unreasonably delay a trial. See Linton v. Perini, 656

F.2d 207, 209 (6th Cir. 1981).

      In reviewing a motion for substitution of counsel, a reviewing court

should consider “the timeliness of the motion; the adequacy of the [trial]

court’s inquiry into the defendant’s complaint; and the asserted cause for

that complaint, including the extent of the conflict or breakdown in

communication between lawyer and client (and the client’s own

responsibility, if any, for that conflict).” Martel v. Clair, 565 U.S. 648, 663

(2012). “Because a trial court’s decision on substitution is so fact-specific,

it deserves deference; a reviewing court may overturn it only for an abuse

of discretion.” Id. at 663-64. Although all of the federal circuit courts agree

that a court “cannot properly resolve substitution motions without probing

why a defendant wants a new lawyer[,]” Martel, 545 U.S. at 664, the

Supreme Court in Martel did not require, as a matter of federal

constitutional law, that a trial court must engage in an inquiry with a

criminal defendant concerning the nature of his complaints against counsel


                                       -12-
before denying a motion for substitution. The Supreme Court in Martel

held that a federal district court did not abuse its discretion in denying a

habeas petitioner’s motion for substitution of counsel without first

conducting an inquiry into the nature of his complaints, where the motion

was untimely and the court was ready to render a decision in that case. Id.

at 664-66. There is no clearly established federal law from the Supreme

Court requiring an inquiry by the trial judge into the nature of a defendant’s

dissatisfaction with his attorney prior to denying a motion for substitution of

counsel. See James v. Brigano, 470 F.3d 636, 643 (6th Cir. 2006)

(reversing a grant of relief because the inquiry requirement was not clearly

established Federal law). Thus, in the absence of a showing that a habeas

petitioner received the ineffective assistance of counsel at trial, a state trial

judge’s failure to inquire into a habeas petitioner’s complaints against his

counsel before denying a motion for substitution of counsel would not

entitle the petitioner to habeas relief. See Peterson v. Smith, 510 F. App’x

356, 366-67 (6th Cir. 2013).

      This Court first notes that petitioner’s request for substitute of counsel

was untimely because it was made three days before trial. Furthermore,

petitioner brought a motion to replace his first appointed counsel based on


                                       -13-
the same allegations. The trial court judge granted his motion for new

counsel, giving petitioner “the benefit of the doubt,” and informed petitioner

that “this was not going to be a revolving door of attorneys requested by

you. And I believe you agreed on the record.” The Sixth Circuit has noted

that when “the granting of the defendant’s request [for a continuance to

obtain new counsel] would almost certainly necessitate a last-minute

continuance, the trial judge’s actions are entitled to extraordinary

deference.” U.S. v. Whitfield, 259 F. App’x 830, 834 (6th Cir. 2008)(quoting

United States v. Pierce, 60 F.3d 886, 891 (1st Cir.1995)). The Sixth Circuit

has also rejected similar requests for the replacement of counsel as being

untimely. See U.S. v. Trujillo, 376 F.3d 593, 606-07 (6th Cir. 2004)(motion

for substitution of counsel was untimely, coming only three days prior to the

start of the trial); United States v. Jennings, 83 F.3d 145, 148 (6th Cir.

1996)(motion to continue to obtain new counsel untimely when it was made

the day before trial); United States v. Watson, 620 F. App’x 493, 501 (6th

Cir. 2015)(request for new counsel made 19 days before trial untimely);

United States v. Fonville, 422 F. App’x 473, 480 (6th Cir. 2011)(request for

new counsel made less than a month and a half before trial not timely);

United States v. Chambers, 441 F.3d 438, 447 (6th Cir. 2006)(no abuse of


                                      -14-
discretion to deny request for new counsel made a month and a half before

trial). In the present case, petitioner’s request for a continuance to obtain

new counsel three days before trial was untimely, particularly where

petitioner was granted substitute counsel and previously and agreed with

the trial judge’s statement that this was not be going to be a reoccurring

event.

      Moreover, this Court notes that petitioner had already discharged his

first attorney and sought three days before trial to discharge his second

counsel and obtain what would have been his third attorney. There had

already been delays in the case due to petitioner’s replacement of his first

attorney. Permitting petitioner to discharge his second attorney in order to

obtain yet a third one would have caused even further delays, thus, the trial

court did not err in denying petitioner’s request for substitute counsel. See

e.g. United States v. Ammons, 419 F. App’x 550, 552 (6th Cir. 2011).

      Second, petitioner failed to establish good cause for substitution of

counsel, where he failed to show that the conflict between himself and his

attorney was so great that it resulted in a total lack of communication which

prevented an adequate defense. See Jennings, 83 F.3d at 149. Petitioner

brought the same conclusory statements before the court that were brought


                                     -15-
when he initially sought substitution of his first counsel. The statements

were initially found void of any evidence of any irreconcilable conflict or

total lack of communication. See e.g. Adams v. Smith, 280 F. Supp. 2d

704, 720 (E.D. Mich. 2003). The trial court judge found that each time

petitioner complained, the complaint pertained to his attorney not having

his best interest in mind, because the attorney was merely doing what any

good attorney would do by trying to get the most options available. A

conclusory allegation that an attorney is not supportive or does not have a

petitioner’s interest in mind does not establish that there was a serious

conflict or inability to communicate that would justify the substitution of

counsel, particularly where petitioner’s motion to substitute was untimely.

See United States v. Justice, 14 F. App’x 426, 430-31 (6th Cir. 2001).

Thus, the record in this case does not demonstrate that the disagreements

between petitioner and his attorney rose to the level of a conflict sufficient

to justify the substitution of counsel. See United States v. Sullivan, 431

F.3d 976, 981 (6th Cir. 2005).

      Third, the judge sufficiently inquired into petitioner’s allegations of

ineffectiveness against counsel and appointed substitute counsel when the

same allegations were initially brought before the court. Petitioner’s motion


                                      -16-
sought the appointment of yet a third attorney. In light of the fact that there

were “lengthy discussions” about the alleged conflicts between petitioner

and his counsel, there was no abuse of discretion in denying petitioner’s

motion for substitute counsel. See U.S. v. Vasquez, 560 F.3d 461, 467 (6th

Cir. 2009).

      Finally, petitioner is unable to show that he was prejudiced by the

failure of the trial court to grant petitioner a third appointed attorney, in light

of the fact that he received effective assistance of counsel at trial. See

Vasquez, 560 F.3d at 468. “The strained relationship” between petitioner

and his attorney was not a “complete breakdown in communication” that

prevented petitioner from receiving an adequate defense. Id. Petitioner is

not entitled to habeas relief on his first claim.

      B. Claim # 2. The ineffective assistance of counsel/expert
      witness claim.

      In his second claim, petitioner contends that he was deprived of the

effective assistance of trial counsel when counsel failed to call an expert

witness to testify about the unreliability of eyewitness identification.

      To show that he was denied the effective assistance of counsel under

federal constitutional standards, a defendant must satisfy a two- prong test.

First, the defendant must demonstrate that, considering all of the

                                        -17-
circumstances, counsel’s performance was so deficient that the attorney

was not functioning as the “counsel” guaranteed by the Sixth Amendment.

Strickland v. Washington, 466 U.S. 668, 687 (1984). In so doing, the

defendant must overcome a strong presumption that counsel’s behavior

lies within the wide range of reasonable professional assistance. Id. In

other words, petitioner must overcome the presumption that, under the

circumstances, the challenged action might be sound trial strategy.

Strickland, 466 U.S. at 689. Second, the defendant must show that such

performance prejudiced his defense. Id. To demonstrate prejudice, the

defendant must show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “Strickland’s test for prejudice

is a demanding one. ‘The likelihood of a different result must be

substantial, not just conceivable.’” Storey v. Vasbinder, 657 F.3d 372, 379

(6th Cir. 2011)(quoting Harrington, 562 U.S. at 112). The Supreme Court’s

holding in Strickland places the burden on the defendant who raises a

claim of ineffective assistance of counsel, and not the state, to show a

reasonable probability that the result of the proceeding would have been

different, but for counsel’s allegedly deficient performance. See Wong v.


                                     -18-
Belmontes, 558 U.S. 15, 27 (2009).

      More importantly, on habeas review, “the question ‘is not whether a

federal court believes the state court’s determination’ under the Strickland

standard ‘was incorrect but whether that determination was unreasonable -

a substantially higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111,

123 (2009)(quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). “The

pivotal question is whether the state court’s application of the Strickland

standard was unreasonable. This is different from asking whether defense

counsel’s performance fell below Strickland’s standard.” Harrington v.

Richter, 562 U.S. at 101. Indeed, “because the Strickland standard is a

general standard, a state court has even more latitude to reasonably

determine that a defendant has not satisfied that standard.” Knowles, 556

U.S. at 123 (citing Yarborough v. Alvarado, 541 U.S. at 664). Pursuant to §

2254(d)(1), a “doubly deferential judicial review” applies to a Strickland

claim brought by a habeas petitioner. Id. This means that on habeas

review of a state court conviction, “[A] state court must be granted a

deference and latitude that are not in operation when the case involves

review under the Strickland standard itself.” Harrington, 562 U.S. at 101.

“Surmounting Strickland’s high bar is never an easy task.” Id. at 105


                                     -19-
(quoting Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).

      In his second claim, petitioner contends that his trial counsel was

ineffective for failing to call an expert witnesses in the areas of eyewitness

identification testimony.

      As an initial matter, petitioner has presented no evidence either to the

state courts or to this Court that he has an expert witness who would be

willing to testify regarding eyewitness identification. A habeas petitioner’s

claim that trial counsel was ineffective for failing to call an expert witness

cannot be based on speculation. See Keith v. Mitchell, 455 F.3d 662, 672

(6th Cir. 2006). Petitioner has offered, neither to the Michigan courts nor to

this Court, any evidence that an expert witness would testify and what the

content of this witness’ testimony would have been. In the absence of such

proof, petitioner is unable to establish that he was prejudiced by counsel’s

failure to call an expert witness to testify at trial, so as to support the

second prong of an ineffective assistance of counsel claim. See Clark v.

Waller, 490 F.3d 551, 557 (6th Cir. 2007).

      Moreover, with respect to petitioner’s claim that counsel was

ineffective for failing to call an expert on eyewitness identification, “[N]o

precedent establishes that defense counsel must call an expert witness


                                       -20-
about the problems with eyewitness testimony in identification cases or risk

falling below the minimum requirements of the Sixth Amendment.” Perkins

v. McKee, 411 F. App’x 822, 833 (6th Cir. 2011); see also Dorch v. Smith,

105 F. App’x 650, 653 (6th Cir. 2004)(upholding as reasonable the

Michigan Court of Appeals’s conclusion that defense counsel’s failure to

call an expert witness on eyewitness identification counsel did not satisfy

Strickland, because counsel “presented several witnesses who testified as

to [the habeas petitioner’s] whereabouts on the weekend of the incident”

and cross-examined the eyewitness regarding inconsistencies in his

identification of the petitioner).

      Moreover, two eyewitnesses testified that they watched the

carjacking. Although petitioner argued misidentification, the jury chose to

believe the two eyewitnesses. Petitioner has failed to show how an expert

witness in eyewitness identification would have assisted him.

      Finally, although counsel did not call an expert witness on the

problems of eyewitness identification, trial counsel discredited the victim

who testified that he had chosen two people in a lineup that he thought

could have been the perpetrator. Petitioner was not denied effective

assistance of counsel due to trial counsel’s failure to seek the assistance of


                                     -21-
expert witness on identification, where counsel elicited testimony to

discredit the victim’s identification testimony. See Greene v. Lafler, 447 F.

Supp. 2d 780, 794-95 (E.D. Mich. 2006). Petitioner is not entitled to

habeas relief on his second claim.

      C. Claim # 3. The suggestive identification claim.

      In his third claim, petitioner alleges that he was subjected to an

impermissibly suggestive pre-trial identification. Petitioner further argues

that trial counsel was ineffective for failing to file a pre-trial motion to

suppress the allegedly suggestive identification.

      The Michigan Court of Appeals applied plain error review to the

suggestive identification claim and then denied it on the merits as follows:

      The record does not disclose any evidence suggesting that
      Harrison’s or Saunders’s trial identifications of defendant arose
      from an unduly suggestive pretrial identification procedure.
      Harrison and Saunders testified that in daylight on August 20,
      2014, they saw defendant in the same store parking lot where
      Saunders had just parked with Harrison inside his truck. The
      attention of Harrison and Saunders was drawn to an SUV
      parked approximately 20 feet away in the same lot, where they
      heard the sounds of a struggle and yelling. Harrison testified
      that she had approached the SUV, had seen the victim and
      defendant wrestling, and heard defendant threaten to shoot the
      victim if he did not give defendant his SUV keys. Saunders
      explained that he saw defendant through the back window of
      his truck, but had an unimpeded view. Harrison and Saunders
      similarly described defendant’s basic appearance: a young
      African–American man, between 20 and 30 years of age, with a

                                        -22-
medium build, and who possessed a handgun during the
assault. They differed with respect to whether defendant had
worn a hat or hood, an orange or a red T-shirt, black or brown
pants, or had any facial hair, but those discrepancies affect only
the weight of their identification testimony, not its admissibility.
The lineup attended by Harrison and Saunders occurred one
day after the crime. The testimonies of Harrison, Monroe, and
Saunders reflected that they identified defendant promptly and
with certainty.

The only evidence that defendant cites purportedly casting
doubt on the identifications by Harrison and Saunders consists
of his own December 9, 2015 affidavit. In the affidavit,
defendant maintains:

      That I informed trial counsel Mark Brown that on
      8/21/14, at Detroit Detention Center (Mound),
      witness Cheryl Harrison was brought to the bullpen
      by Detroit Police Officer Lawrence Mitchel, and
      pointed me ... out, stating that I was perpetrator of
      said crimes.

This attestation contradicts the evidence at trial. Harrison,
Monroe, and Saunders agreed that Officer Lawrence Mitchel
only escorted Harrison and Saunders to and from the lineup
room. Harrison, Monroe, and Saunders likewise agreed that no
one had prompted Harrison’s and Saunders’s identifications of
defendant. And Monroe testified that the lineup participants
could not see the other people in the lineup room.

We also note that defendant offers no factual substantiation for
his argument that an attorney present at the lineup “was
functioning as defendant’s counsel, or the prosecutor,” or that a
reasonable possibility exists that “defendant’s constitutional
rights were not protected.” The testimony of Harrison,
Saunders, and Monroe established that the lineup attorney
attended the lineups only to protect defendant’s rights. No
evidence indicated that the attorney failed to protect

                                -23-
      defendant’s rights during the lineup. Defense counsel noted, in
      his closing argument, that the attorney was a former
      prosecutor.

      In sum, the record does not support defendant’s claim that a
      reasonable likelihood of suggestion existed during Harrison’s
      and Saunder’s August 21, 2014 identifications of defendant.
      Because no likelihood of misidentification existed, defense
      counsel was not ineffective for failing to make a meritless
      objection to Harrison’s and Saunders’s identification testimony.

      McLaurin, 2016 WL 3639898, at *11–12 (internal citations omitted).

      Due process protects the accused against the introduction of

evidence which results from an unreliable identification obtained through

unnecessarily suggestive procedures. Moore v. Illinois, 434 U.S. 220, 227

(1977). To determine whether an identification procedure violates due

process, courts look first to whether the procedure was impermissibly

suggestive; if so, courts then determine whether, under the totality of

circumstances, the suggestiveness has led to a substantial likelihood of an

irreparable misidentification. Kado v. Adams, 971 F. Supp. 1143, 1147-48

(E.D. Mich. 1997)(citing to Neil v. Biggers, 409 U.S. 188 (1972)). Five

factors should be considered in determining the reliability of identification

evidence:

      1. the witness’s opportunity to view the criminal at the time of
      the crime;


                                      -24-
      2. the witness’s degree of attention at the time of the crime;

      3. the accuracy of the witness’s prior description of the
      defendant;

      4. the witness’s level of certainty when identifying the suspect
      at the confrontation; and,

      5. the length of time that has elapsed between the time and the
      confrontation.

Neil v. Biggers, 409 U.S. at 199-200.

      If a defendant fails to show that the identification procedures are

impermissibly suggestive, or if the totality of the circumstances indicate that

the identification is otherwise reliable, no due process violation has

occurred; so long as there is not a substantial misidentification, it is for the

jury or factfinder to determine the ultimate weight to be given to the

identification. See United States v. Hill, 967 F.2d 226, 230 (6th Cir. 1992).

      Petitioner initially alleges that the attorney present at the lineup was

not acting on his behalf, but on the behalf of the State. The Michigan Court

of Appeals reasonably rejected petitioner’s allegation by finding that the

lineup attorney was only there to protect petitioner’s rights and that there

was no evidence presented that the attorney acted to the contrary.

Conclusory allegations of ineffective assistance of counsel, without any

evidentiary support, do not provide a basis for habeas relief. See Workman

                                      -25-
v. Bell, 178 F.3d 759, 771 (6th Cir. 1998).

      Petitioner also alleges that an officer pointed out petitioner to Cheryl

Harrison during the lineup identification, resulting in a suggestive and

unreliable identification.

      The Michigan Court of Appeals again reasonably found:

      This attestation contradicts the evidence at trial. Harrison,
      Monroe, and Saunders agreed that Officer Lawrence Mitchel only
      escorted Harrison and Saunders to and from the lineup room.
      Harrison, Monroe, and Saunders likewise agreed that no one had
      prompted Harrison’s and Saunders’s identifications of defendant.
      And Monroe testified that the lineup participants could not see the
      other people in the lineup room.

McLaurin, 2016 WL 3639898, at *12.

      Petitioner’s allegations are not consistent with the record. (T.

12/8/2014, p. 227-228, T. 12/9/2014, pp. 81, 148-149). Petitioner has

presented no evidence to show that an allegedly suggestive pre-trial

identification line-up took place with Ms. Harrison.

      Conclusory allegations by a habeas petitioner, without any

evidentiary support, do not provide a basis for habeas relief. See, e.g.,

Washington v. Renico, 455 F.3d 722, 733 (6th Cir. 2006)(bald assertions

and conclusory allegations do not provide sufficient ground to warrant

requiring an evidentiary hearing in a habeas proceeding); Workman v. Bell,


                                      -26-
160 F.3d at 287. Petitioner is not entitled to habeas relief because his

claim that he was subjected to an unduly suggestive identification

procedure is conclusory and unsupported. See Champ v. Zavaras, 431 F.

App’x 641, 654 (10th Cir. 2011).

      In this case, assuming that the pre-trial identification procedures were

unduly suggestive, petitioner has failed to show, under the totality of

circumstances, that the suggestiveness led to a substantial likelihood of an

irreparable misidentification. Harrison testified that during the carjacking

she had a clear view of petitioner. Moreover, the length of time between

the carjacking and the challenged identifications was only one day and Ms.

Harrison did not identify anyone else as being the perpetrator. These

factors all support a finding that an independent basis existed for Ms.

Harrison’s in-court identification of petitioner. See Robertson v.

Abramajtys, 144 F. Supp. 2d 829, 847 (E.D. Mich. 2001.).

      Moreover, with respect to Ms. Harrison’s attentiveness to the

situation, courts tend to “place greater trust in witness identifications made

during the commission of a crime because the witness has a reason to pay

attention to the perpetrator.” Howard v. Bouchard, 405 F.3d 459, 473 (6th

Cir. 2005); see also United States v. Meyer, 359 F.3d 820, 826 (6th Cir.


                                     -27-
2004)(finding heightened degree of attention where witness spoke with

robber and studied his features while looking for an opportunity to escape);

United States v. Crozier, 259 F.3d 503, 511 (6th Cir. 2001)(finding

heightened degree of attention where robber confronted witnesses with a

gun). In light of the fact that Ms. Harrison watched while the carjacking

took place, it was not unreasonable for the state courts to conclude that

Ms. Harrison paid a high degree of attention to the assailant.

      Moreover, even if there would have been slight discrepancies

between Ms. Harrison’s description of the assailant and petitioner’s

appearance, this would be insufficient to render the in-court identification

suspect, in light of the fact that Ms. Harrison was able to get a good look at

petitioner and testified that she was certain in her identification of petitioner

as being the suspect. See United States v. Hill, 967 F.2d at 232-33 (in-

court identification of alleged bank robber held admissible despite five

years between incident and trial and slight inaccuracies in witness’

description of robber, where witness’ view of robber was brightly lit and

unobstructed and she showed high degree of certainty in her in-court

identification).

      Finally, Cheryl Harrison testified that when she identified the


                                      -28-
perpetrator at the line up, it took her “Literally one second. Soon as I laid

eyes on him, I knew that it was him.” (Tr. 12/9/2014, p. 8). The reliability of

Ms. Harrison’s in-court identification is supported by the fact that she

“testified without equivocation” that petitioner was the assailant. Howard,

405 F.3d at 473.

      In addition to considering the reliability of the actual identification,

courts also look to other evidence to determine whether, if the identification

was tainted, permitting the identification was an error of sufficient

magnitude to rise to a constitutional level because of a very substantial

likelihood of irreparable misidentification, or whether the error was

harmless. Robertson, 144 F. Supp. 2d at 848.

      In the present case, petitioner was caught by the police a short time

after the carjacking, driving the victim’s burgundy Equinox near the crime

scene. Petitioner attempted to flee from the police when they went to

arrest him. Given this evidence, any error in the admission of Ms.

Harrison’s allegedly unreliable identification testimony was harmless error

at best. See Solomon v. Curtis, 21 F. App’x 360, 363 (6th Cir. 2001); see

also Williams v. Stewart, 441 F.3d 1030, 1039 (9th Cir. 2006)(strong

circumstantial evidence linking petitioner to crime scene rendered


                                       -29-
admission of pre-trial identification harmless); Flaherty v. Vinzant, 386 F.

Supp. 1170, 1175 (D. Mass. 1974)(admission of suggestive identification

harmless error at best where petitioner had handkerchief folded in the

shape of a mask in his pocket at the time of his arrest).

      Petitioner failed to show that Ms. Harrison’s in-court identification was

the product of a suggestive pre-trial identification. Indeed, “the Supreme

Court has never held that an in-court identification requires an independent

basis for admission in the absence of an antecedent improper pre-trial

identification.” Cameron v. Birkett, 348 F. Supp. 2d 825, 843 (E.D. Mich.

2004). Moreover, “the Due Process Clause does not require a preliminary

judicial inquiry into the reliability of an eyewitness identification when the

identification was not procured under unnecessarily suggestive

circumstances arranged by law enforcement.” Perry v. New Hampshire,

565 U.S. 228, 248 (2012). There is no suggestion that Ms. Harrison was

subjected to a suggestive pre-trial identification; accordingly, Ms. Harrison’s

in-court identification of petitioner does not entitle him to habeas relief.

      Finally, in light of the fact that petitioner has failed to show that he

was subjected to any pre-trial identification procedure that was unduly

suggestive, he has failed to show that his lawyer was ineffective for failing


                                       -30-
to move for suppression of the pre-trial identifications. See Perkins v.

McKee, 411 F. App’x 822, 833 (6th Cir. 2011). Petitioner is not entitled to

relief on his third claim.

      D. A certificate of appealability/leave to appeal in forma
      pauperis.

      In order to obtain a certificate of appealability, a prisoner must make

a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show

that reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims to be debatable or wrong.

Id. at 484. “The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rules

Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.



      The Court denies petitioner a certificate of appealability because he

                                      -31-
has failed to make a substantial showing of the denial of a federal

constitutional right. Myers v. Straub, 159 F. Supp. 2d 621, 629 (E.D. Mich.

2001). Petitioner is denied leave to appeal in forma pauperis, because the

appeal would be frivolous. Id.

IV. CONCLUSION

     Accordingly, the Court DENIES WITH PREJUDICE the petition for a

writ of habeas corpus. The Court further DENIES a certificate of

appealability or leave to appeal in forma pauperis.

     SO ORDERED.

Dated: May 21, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 May 21, 2019, by electronic and/or ordinary mail and also on
                    Gerran Dashawn McLaurin #729342, Ionia Maximum
                      Correctional Facility, 1576 W. Bluewater Highway,
                                       Ionia, MI 48846.

                                      s/Barbara Radke
                                        Deputy Clerk




                                           -32-
